                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

EDDIE ALEXANDER BANKS,

      Plaintiff,

v.                                              Case No. 2:19-cv-754-FtM-60MRM

SHENANDOAH GENERAL
CONSTRUCTION COMPANY;
DANIEL J. DIMERA; and
MARGRAT LARRY,

      Defendants.
________________________________/

             ORDER ON PLAINTIFF’S LETTER TO THE COURT

      This matter is before the Court on Plaintiff’s Letter to the Court, filed on

November 12, 2019. (Doc. # 10). After reviewing the Letter, court file, and the

record, the Court finds as follows:

      In his Letter, Plaintiff appears to request reconsideration of the Court’s

dismissal of his case without prejudice. “A motion for reconsideration must

demonstrate why the court should reconsider its past decision and set forth facts or

law of a strongly convincing nature to induce the court to reverse its prior decision.”

Fla. Coll. Of Osteopathic Med., Inc. v. Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306,

1308 (M.D. Fla. 1998). To grant rehearing or reconsideration, there must be either

“an intervening change in controlling law, the availability of new evidence, or the need

to correct clear error or manifest injustice.” Mariano v. Ethan Allen Interiors, Inc.,

Case No. 6:10-cv-1213-Orl-22KRS, 2011 WL 13298712, at *1 (M.D. Fla. Jan. 27, 2011).
      To the extent that Plaintiff seeks reconsideration of the Court’s Order

dismissing the case, the Court finds that no reconsideration is warranted. In its

November 4, 2019, Order, the Court found that the Middle District of Florida was not

the appropriate forum for Plaintiff’s purported in rem suit to enforce a maritime lien

as to property located within the Southern District of Florida. The Court further

noted that the one-page complaint reflected an intent to file in the “United States

District Court for the Southern District of Florida.” Therefore, the Court dismissed

the complaint without prejudice to any right that Plaintiff may have to refile his

claim(s) in the Southern District of Florida, if he may do so in good faith. There is no

clear error or manifest injustice.

       Due to Plaintiff’s confusion, the Court briefly explains the jurisdictional issue.

“To establish in rem jurisdiction in admiralty the res must be present in the district

when the suit is filed or during the pendency of the action.” Platoro Ltd., Inc. v.

Unidentified Remains of a Vessel, 508 F.2d 1113, 1115 (5th Cir. 1975). Furthermore,

“[p]rocess in rem and of maritime attachment and garnishment shall be served only

within the district.” See id. (internal quotation omitted). Consequently, this Court

does not have jurisdiction over Plaintiff’s in rem suit since the property is located in

the Southern District.

      The Court notes that the remainder of Plaintiff’s Letter is nearly

incomprehensible. Although Plaintiff states that he is not a sovereign citizen, his

Letter is replete with “the legal-sounding but meaningless verbiage commonly used by

adherents to the so-called sovereign citizen movement.” See Sealey v. Branch

Banking and Trust Co., Case No.: 2:17cv785-MHT-SMD, 2019 WL 1434065, at *2
(M.D. Ala. Feb. 21, 2019). The Court warns Plaintiff that the arguments and legal

theories espoused by sovereign citizens have been consistently rejected as “utterly

frivolous, patently ludicrous, and a waste of . . . the court’s time, which is being paid by

hard-earned tax dollars.” See Young v. PNC Bank, N.A., No. 3:16cv298/RV/EMT,

2018 WL 1251920, at *2 (N.D. Fla. Mar. 12, 2018) (citing Roach v. Arrisi, No. 8:15-cv-

2547-T-33AEP, 2016 WL 8943290, at *2 (M.D. Fla. Jan. 7, 2016)). Plaintiff is

further warned that if he continues to file such frivolous arguments with this

Court, he may be subject to sanctions pursuant to Federal Rule of Civil

Procedure 11(c), including monetary sanctions or injunctive relief directing

the clerk to not accept future filings by Plaintiff without first obtaining prior

leave of the Court.

        It is therefore

        ORDERED, ADJUDGED, and DECREED:

        1. Plaintiff’s request for reconsideration is hereby DENIED.

        2. This case shall remain closed.

        DONE and ORDERED in Fort Myers, Florida on this 15th day of November,

2019.




                                                TOM BARBER
                                                UNITED STATES DISTRICT JUDGE
